Exhibit 10.1
EXECUTION VERSION




THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]
COMMITMENT AGREEMENT


September 25, 2018 (the “Commitment Agreement Date”)


The Prudential Insurance Company of America (“Prudential”) is pleased to
provide, on the following terms, the non-participating single premium group
annuity contract, supported by a dedicated separate account and guaranteed by
its general account (the “Contract”) for the Retirement Plan of International
Paper Company (the “Plan”) in consideration of the mutual promises made and
representations, warranties and covenants contained in this Commitment Agreement
(this “Commitment Agreement”). For purposes of this Commitment Agreement,
capitalized terms will have the meaning set forth in paragraph 10. By signing
this Commitment Agreement, Prudential and International Paper Company (the
“Company”), and State Street Global Advisors Trust Company, acting solely in its
capacity as the independent fiduciary of the Plan (the “Independent Fiduciary”),
agree as follows:


1.
GAC Issuance and GAC Issuance True-Up Premium. Prudential agrees to issue the
Contract as follows:



a.
Specimen GAC Form Issuance. On the Scheduled GAC Issuance Date, subject to
Prudential’s receipt of the Premium Due Date Transfers and any GAC Issuance
True-Up Premium due to Prudential and subject to the terms of paragraphs 1.b.
and 1.c., Prudential irrevocably agrees to issue the Contract with an effective
date that is the Premium Due Date, and in accordance with the Contract,
irrevocably commits to make payments owed to Payees under the Contract on and
after the Annuity Start Date; provided that, if the parties are unable to
complete the takeover of administration services regarding payments under the
Contract pursuant to paragraph 6 prior to the Annuity Start Date, Prudential
shall make a bulk payment to the Plan Trust (or in such other manner as the
parties agree) equal to the Aggregate Monthly Payment (as defined in the
Contract) for each month until administration is transferred to Prudential
pursuant to paragraph 6. The Contract will be in substantially the form of the
specimen group annuity contract (the “Specimen GAC Form”) attached hereto as
Schedule 1 unless a Modified GAC Form is issued pursuant to and in accordance
with paragraph 2.

b.
Form of Annuities and Payments under the Contract. The type, description and
forms of annuities (e.g., single life annuity, joint and survivor annuity),
payments under the Contract and other terms of the Contract will be consistent
with the terms of Prudential’s proposal dated June 7, 2018 and September 21,
2018 (the “Proposal”) as updated to reflect (i) any modifications contemplated
in Prudential’s Final Annuity Quote Sheet dated September 25, 2018 (the “Final
Annuity Quote Sheet”) and (ii) any modifications mutually agreed to between the
parties after the Commitment Agreement Date and before the 35th Business Day
prior to the Scheduled GAC Issuance Date. Subject to Prudential’s receipt of the
Premium Due Date Transfers, Prudential will make payments to Payees commencing
on December 31, 2018 in accordance with the Proposal and the Final Annuity Quote
Sheet until the Contract has been issued and, for the avoidance of doubt, will
make such payments even if the Contract has not been







Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




issued by Prudential as of December 31, 2018. The original annuity exhibit to
the Contract will be consistent with the Payees (including annuitants,
contingent annuitants, alternate payees and beneficiaries) on Tab DG3 of the
Base File.
c.
Necessary Data. As a condition to Prudential’s issuing the Contract, the Company
will deliver or cause to be delivered to Prudential the data necessary for
Prudential to prepare the annuity exhibit and the information necessary for
Prudential to draft provisions of the Contract and administer the payments
thereunder. If there are any delays in the delivery of the foregoing information
based on the delivery dates set forth in Schedule 7 or such other delivery dates
as may be designated by Prudential, Prudential may refer any Payee who contacts
Prudential to the Company Contact for assistance and Prudential may, in its sole
discretion, delay the mailing of Welcome Kits and annuity certificates. The
annuity exhibit will not include any Payee for which Prudential has not been
provided each of the following: (i) name, (ii) gender, (iii) date of birth and
(iv) social security or federal taxpayer identification number.

d.
GAC Issuance True-Up Premium. Schedule 8 provides a description of the
methodologies and procedures by which Prudential will calculate the GAC Issuance
True-Up Premium. Prudential and the Company will cooperate in good faith so that
Prudential can calculate the GAC Issuance True-Up Premium, subject to the
following acknowledgements, limitations and conditions:

i.
GAC Issuance Data. To the extent that the Company discovers or has any Removed
Lives or Data Corrections after the Commitment Agreement Date and prior to the
date that is 35 Business Days prior to the Scheduled GAC Issuance Date (the “GAC
Issuance Data Notice Date”), the Company will provide written notice of such
Removed Life or Data Correction as promptly as reasonably practicable to
Prudential. Prudential will only be responsible for incorporating into the
calculation of the GAC Issuance True-Up Premium those Data Corrections and
Removed Lives that have been notified to Prudential by the Company on or prior
to the GAC Issuance Data Notice Date together with any other Removed Lives and
Data Corrections identified by Prudential (the “GAC Issuance Data”). Such
incorporation is subject to Prudential’s agreement with such Removed Lives or
Data Corrections and any limitations on incorporating such Data Corrections and
Removed Lives into the GAC Issuance True-Up Premium set forth in Schedule 8.

ii.
GAC Issuance Annuity Exhibit. Twenty Business Days prior to the Scheduled GAC
Issuance Date, Prudential will deliver to the Company a proposed annuity exhibit
utilizing and consistent with the Base File and the GAC Issuance Data. Fifteen
Business Days prior to the Scheduled GAC Issuance Date, the Company will respond
to Prudential with any questions on the annuity exhibit. Prudential and the
Company will cooperate in good faith to resolve any discrepancies on or prior to
the eleventh Business Day prior to the Scheduled GAC Issuance Date and
Prudential will reflect in the annuity exhibit any changes that have been agreed
to on or prior to such eleventh Business Day. The annuity exhibit will not
include any Payee for which Prudential has not been provided each of the
following: (1) name, (2) gender, (3) date of birth and (4) social security or
federal taxpayer identification number. Notwithstanding the foregoing, if the
(1) name, (2) gender, (3) date of birth or (4) social security or federal
taxpayer identification number for a Payee that is provided in accordance with
this paragraph 1.d.ii is determined to be incorrect after



2


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




the Scheduled GAC Issuance Date, any adjustments or amendments to the Contract
shall be made solely in accordance with the terms of the Contract.
iii.
GAC Issuance True-Up Premium. Eight Business Days prior to the Scheduled GAC
Issuance Date, Prudential will send the calculation of the GAC Issuance True-Up
Premium to the Company for review [***]. Five Business Days prior to the
Scheduled GAC Issuance Date, the Company will respond to Prudential with any
questions on the GAC Issuance True-Up Premium. If the Company and Prudential
cannot resolve any dispute with respect to the GAC Issuance True-Up Premium on
or prior to the date that is three Business Days prior to the Scheduled GAC
Issuance Date, then Prudential’s determination will control for purposes of the
GAC Issuance True-Up Premium but the Company may immediately commence an
arbitration dispute pursuant to Schedule 4 with respect to the GAC Issuance
True-Up Premium.

iv.
GAC Issuance True-Up Premium Payment. The GAC Issuance True-Up Premium will be
paid on the Scheduled GAC Issuance Date as follows: (A) if the GAC Issuance
True-Up Premium is a positive number, then the Independent Fiduciary will
irrevocably direct the Plan Trustee to pay to Prudential an amount, in Cash,
equal to the GAC Issuance True-Up Premium or (B) if the GAC Issuance True-Up
Premium is a negative number, then Prudential will pay to the Plan Trust an
amount, in Cash, equal to the absolute value of the GAC Issuance True-Up
Premium.



2.
Negotiation of Modified GAC Form. After the Commitment Agreement Date,
Prudential, the Company and the Independent Fiduciary will each use commercially
reasonable efforts to revise the Specimen GAC Form to reflect such revisions
that were mutually agreed to by the parties prior to the Commitment Agreement
Date and will use commercially reasonable efforts to negotiate any additional
revisions to the Specimen GAC Form (the “Modified GAC Form”) and related forms
of annuity certificates, subject to the following acknowledgements, limitations
and conditions:



a.
Regulatory Approvals. Prudential will use commercially reasonable efforts to
obtain regulatory approvals, to the extent required by applicable law, of the
Modified GAC Form prior to the date that is 90 Business Days after the
Commitment Agreement Date (the “Modified GAC Deadline Date”) and in the event
that any approval, to the extent required by applicable law, is not granted, or
if the Contract is disapproved, Prudential, the Independent Fiduciary and the
Company will cooperate in good faith to mutually agree on modifications to the
Contract to address the requests of the Tennessee Department of Commerce and
Insurance, if any, and, to the extent possible, to preserve the provisions
included in the Modified GAC Form. Prudential will use commercially reasonable
efforts to obtain regulatory approvals, to the extent required by applicable
law, of customized annuity certificates prior to the annuity certificate mailing
date set forth in paragraph 5.b.

b.
Modified GAC Form Issuance. If, in accordance with paragraph 2.a., the
negotiation of the Modified GAC Form and the receipt of any related regulatory
approvals for all negotiated changes to the Specimen GAC Form are completed by
the Modified GAC Deadline Date, then, subject to Prudential’s receipt of the
Premium Due Date Transfers and any GAC Issuance True-Up Premium due to
Prudential, (i) if Prudential



3


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




has not previously issued the Contract in the form of the Specimen GAC Form,
Prudential will issue the Contract using the Modified GAC Form in lieu of the
Specimen GAC Form, subject to and in accordance with paragraphs 1.a., 1.b. and
1.c., or (ii) if Prudential has previously issued the Contract in the form of
the Specimen GAC Form subject to and in accordance with paragraphs 1.a., 1.b.
and 1.c., Prudential will amend and restate the Contract so that its terms are
replaced by the Modified GAC Form (or applicable provisions thereof). Such
Contract will have an effective date that is the Premium Due Date.


3.
Premium Due Date Transfers. The Independent Fiduciary will irrevocably direct
the Plan Trustee to pay Prudential [***]. (the “Premium Amount”) on the Premium
Due Date by paying an amount in Cash equal to the Premium Amount (such payment,
the “Premium Due Date Transfer”). Notwithstanding anything to the contrary in
this Commitment Agreement, Prudential, the Company and the Independent Fiduciary
each agree and acknowledge that the Premium Amount will be paid entirely in Cash
[***].



a.
Schedule 2 Updates. On the second Business Day after the Commitment Agreement
Date, Prudential will deliver to the Company an updated Schedule 2 that reflects
the [***] of each [***]. If the Company and Prudential cannot resolve any
dispute with respect to any such information on or prior to the Premium Due
Date, then [***] may immediately commence an arbitration dispute pursuant to
Schedule 4 with respect to any such information. On the Premium Due Date,
Prudential will, if needed, update Schedule 2 to reflect the removal of [***].
Prudential will, if needed, further update Schedule 2 to reflect the removal of
[***] and is returned to the Plan Trust in accordance therewith.

b.
[***]. On and as of the Business Day prior to the Premium Due Date, Prudential
will provide to the Company [***] in the form of Schedule 5 [***]. Prior to the
Premium Due Date, the Company will confirm to Prudential in writing that such
information is accurate and complete or will provide any additions, deletions or
corrections to such information. If the Company and Prudential have a dispute
with respect to any such information and cannot resolve such dispute on or prior
to the Business Day prior to the Premium Due Date, then [***] may immediately
commence an arbitration dispute pursuant to Schedule 4 with respect to any such
information.

c.
[***]. By written notice to the other party on or before [***] following the
Premium Due Date, the Company or Prudential may identify [***] and the parties
will work in good faith [***] following the receipt of such notice to agree on
which, if any, [***]. If the parties agree that an asset is [***] within [***]
following the receipt of such notice, then, on or before the date that is [***]
following such agreement, the Independent Fiduciary will irrevocably direct the
Plan Trustee to promptly pay or cause to be paid to Prudential an amount, in
Cash, equal to [***], and, simultaneously with receipt of such payment,
Prudential will return [***] to the Plan Trust together with any [***].

d.
Additional Actions with respect to Assets. The Independent Fiduciary will
irrevocably direct the Plan Trustee to promptly give all notices that are
required, under applicable law and the terms of [***], in connection with the
sale, assignment, transfer and delivery of [***] on the Premium Due Date. The
Independent Fiduciary will irrevocably direct the Plan Trustee to and Prudential
will promptly execute, deliver, record or file or cause to be executed,
delivered, recorded or filed any and all releases, affidavits,



4


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




waivers, notices or other documents that the Company or Prudential may
reasonably request in order to implement the transfer of [***] to Prudential.
e.
[***]. [***].

f.
Available Assets. The Company will cause the Plan Trust to have sufficient Cash
or other assets (whether by means of a Cash contribution or otherwise) to enable
the Plan Trustee to pay all amounts that it is directed to pay to Prudential by
the Independent Fiduciary pursuant to this Commitment Agreement.



4.
Public Announcements.



a.
Press Releases. The Company and Prudential have the right to issue a transaction
announcement or press release regarding the transactions contemplated by this
Commitment Agreement, a copy of which will be provided to the other party for
review no less than two Business Days prior to the issuance thereof, and the
party issuing the transaction announcement or press release will consider in
good faith any comments made by the other party; provided, however, that, if the
Company has not issued a transaction announcement or press release, Prudential
will not issue a transaction announcement or press release without the prior
written consent of the Company; provided, further, that nothing contained in
this paragraph 4.a. will prevent Prudential from communicating with Payees,
including through communications posted to Prudential’s website.

b.
SEC Filings. If the Company concludes that disclosure of this Commitment
Agreement is required by the rules of the Securities and Exchange Commission
(“SEC”), (i) the Company will, in good faith, consider whether to make an
application with the SEC for confidential treatment of information that the
Company concludes is competitively sensitive from the perspective of the Company
and (ii) the Company will provide Prudential with a copy of any material
correspondence (written or oral) with the SEC regarding any such application for
confidential treatment, and the Company and Prudential will otherwise reasonably
cooperate in connection with any such application.

c.
No Insurer Communications. From the Commitment Agreement Date until the issuance
of any annuity certificate by Prudential to an annuitant, other than as provided
for in this Commitment Agreement, without the Company’s prior written consent,
(i) Prudential will cause the employees of its retirement services business unit
not to initiate any contact or communication with any participant or beneficiary
of the Plan in connection with any transactions other than those transactions
contemplated by this Commitment Agreement and (ii) Prudential will not, and will
cause all of its affiliates not to, provide any of their respective insurance
agents, wholesalers, retailers or other representatives with any contact
information of such participants and beneficiaries of the Plan obtained from the
Company or any of its representatives in connection with the transactions
contemplated by this Commitment Agreement, except for those representatives of
Prudential or any of their respective affiliates who need to know such
information for purposes of the transactions contemplated by this Commitment
Agreement and agree to comply with the requirements of this Commitment
Agreement. However, this paragraph 4.c. will not restrict employees of
Prudential’s retirement services business unit from contacting any participant
or



5


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




beneficiary of the Plan in connection with, or to facilitate, Prudential’s
performance of its obligations under the Contract, the annuity certificates or
this Commitment Agreement. Until the issuance of an annuity certificate by
Prudential to an annuitant, other than as provided for in this Commitment
Agreement, if any participant or beneficiary of the Plan contacts an employee of
Prudential’s retirement services business unit, Prudential and the Company will
cooperate to coordinate on a response to such participant or beneficiary of the
Plan. [***]. [***].


5.
Welcome Kits and Annuity Certificates.



a.
Welcome Kits. Beginning on December 12, 2018, Prudential will mail a welcome kit
to each annuitant under the Contract (the “Welcome Kit”). Prudential will send a
preliminary draft of the Welcome Kit to the Company and the Independent
Fiduciary as soon as practicable and Prudential will consider in good faith any
comments made by the Company or the Independent Fiduciary on the “Frequently
Asked Questions” section of the Welcome Kit on or before the fifth Business Day
after it receives the preliminary draft of the Welcome Kit from Prudential.

b.
Annuity Certificates. Prudential will mail an annuity certificate to each
applicable Payee on or before the later of (i) 20 Business Days after the
Contract is issued and (ii) 120 Business Days after the date on which the
Welcome Kit is mailed to Payees, in each case, subject to receiving regulatory
approvals for any such annuity certificate, if needed. To the extent that any
changes are made to the forms of annuity certificates or the related benefit
terms after the Company, the Independent Fiduciary and Prudential have agreed on
the forms of annuity certificates to be filed and the related benefit terms, the
mailing of an annuity certificate to each applicable Payee shall be extended by
the number of days elapsed since the Company, the Independent Fiduciary and
Prudential had first agreed on the forms of such annuity certificates and the
related benefit terms. Each annuity certificate will include a statement
informing a Payee of his or her right to obtain a copy of the Contract (redacted
to exclude information concerning other annuitants) and the right to enforce all
provisions of the Contract. The rights of a Payee are not conditioned on the
issuance of the annuity certificates, and any delay in issuing a certificate
shall not have any effect on the date as of which the Payee has enforceable
rights against Prudential.



6.
Administration and Transfer.



a.
Administrative Transition. The Company will provide or cause to be provided to
Prudential the information needed to administer the payments under the Contract
and will complete or cause to be completed all processes set forth in Schedule
7. The Company and Prudential will use commercially reasonable efforts to take
or cause to be taken all actions and do or cause to be done all things necessary
to coordinate the takeover by Prudential of all administration responsibilities
necessary to effectively provide recordkeeping and administration services
regarding payments under the Contract commencing on December 31, 2018. The
Company will provide Prudential with final census data in good order on or
before October 22, 2018 in order for Prudential to provide recordkeeping and
administration



6


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




services regarding payments under the Contract commencing on December 31, 2018.
The Company agrees to cooperate with Prudential in the takeover of such
recordkeeping and administration services, including ensuring that any
third-party service provider provides Prudential with any reasonably necessary
information or records relating to the Plan benefits and the Payees in its
possession. The Company will make subject matter experts available to promptly
address any questions Prudential may have regarding the benefit provisions,
including but not limited to forms of annuity, eligibility conditions,
administrative practices and calculation methodology. Prudential shall perform
all of its obligations contemplated under this Agreement and the Contract in
compliance with all applicable laws.
b.
Call Center and Company Contact. Prudential will maintain, at its cost and
expense, a toll-free phone number and/or a website (the “Call Center”) which
will be available starting from December 12, 2018 for Payees to contact
Prudential with questions related to the Contract and the annuity certificates.
For a period of five years following the Premium Due Date, the Company will
maintain, at its cost and expense, a point of contact (the “Company Contact”) to
which Prudential may refer Payees who pose questions related to their Plan
benefits. In the event that a Payee contacts the Company with questions related
to the Contract and the annuity certificates, the Company may refer the Payee to
the Call Center. In the event that a Payee contacts Prudential with questions
related to their Plan benefits, Prudential may refer the Payee to the Company
Contact.



7.
[***]; Termination.



a.
[***]. In the event (1) the Independent Fiduciary breaches its obligation to
irrevocably direct the Plan Trustee to pay the Premium Due Date Transfers in
accordance with paragraph 3, (2) the Premium Due Date Transfers are not
transferred to and received by Prudential in accordance with paragraph 3 (due to
failure of the Plan Trustee to pay the Premium Due Date Transfers or otherwise)
or (3) the condition to closing set forth in paragraph 9.b.ii is not satisfied,
the Company will promptly pay Prudential [***]. [***].

b.
Termination. This Commitment Agreement (i) may be terminated at Prudential’s
option if the Premium Due Date Transfers have not occurred in accordance with
this Commitment Agreement on the Premium Due Date, or (ii) will be terminated
upon the payment of [***]. If this Commitment Agreement is terminated pursuant
to the preceding sentence, all rights and obligations of the parties under this
Commitment Agreement will terminate and will become null and void except that
this paragraph 7 ([***]; Termination), paragraph 10 (Definitions), Schedule 9
([***]), and paragraph 12 (Miscellaneous) will survive any such termination and
no party will otherwise have any liability to any other party under this
Commitment Agreement. However, nothing in this paragraph 7 will relieve any
party from liability for any fraud or willful and material breach of this
Commitment Agreement.



8.
Representations and Warranties.

a.
Prudential Representations and Warranties. Prudential hereby represents and
warrants to the Company and the Independent Fiduciary as of the Commitment
Agreement Date and as of the Premium Due Date that:



7


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




i.
Due Organization, Good Standing and Corporate Power. Prudential is a life
insurance company, duly organized, validly existing and in good standing under
the laws of the State of New Jersey. Prudential is duly qualified or licensed to
do business and is in good standing in each jurisdiction in which its
performance of its obligations in the Commitment Agreement and the Ancillary
Agreements makes such qualification or licensing necessary, except in such
jurisdictions where the failure to be in good standing or so qualified or
licensed would not be material. Prudential has all requisite power and authority
to enter into and carry out its obligations under this Commitment Agreement and
the Ancillary Agreements and to consummate the transactions contemplated to be
undertaken by Prudential in this Commitment Agreement and the Ancillary
Agreements.

ii.
Authorization of Commitment Agreement and Enforceability. Prudential has
received all necessary corporate approvals and no other action on the part of
Prudential is necessary to authorize the execution, delivery and performance of
this Commitment Agreement and the Ancillary Agreements, and the consummation of
the transactions contemplated to be undertaken by Prudential in this Commitment
Agreement and the Ancillary Agreements. This Commitment Agreement and the
Ancillary Agreements have been (or will be) duly executed and delivered by
Prudential, and each is (or when executed will be) a valid and binding
obligation of Prudential, enforceable against Prudential in accordance with its
terms, subject to the applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (“Enforceability Exceptions”).

iii.
No Conflict. The execution, delivery and performance of this Commitment
Agreement and the Ancillary Agreements by Prudential, and the consummation by
Prudential of the transactions contemplated to be undertaken by Prudential in
this Commitment Agreement do not (1) violate or conflict with any provision of
its certificates or articles of incorporation, bylaws, code of regulations, or
the comparable governing documents, (2) except for the filings and approvals of
state insurance governmental authorities in the states listed on Schedule 11,
violate or conflict with any law or order of any governmental authority
applicable to Prudential, (3) require any governmental or governmental agency
approval other than any filing made or approval received as of the Commitment
Agreement Date and filings with and approvals of state insurance governmental
authorities in the states listed on Schedule 11 or (4) require any consent of or
other action by any person under, constitute a default or an event that, with or
without notice or lapse of time or both, would constitute a default under, or
cause or permit termination, cancellation, acceleration or other change of any
right or obligation or the loss of any benefit under, any provision of any
contract to which Prudential is a party, except where the occurrence of any of
the foregoing would not have a material adverse effect on Prudential’s ability
to consummate the transactions and perform its obligations contemplated by this
Commitment Agreement. No filing or approval is required to issue the annuity
certificates in accordance with the Contract, other than any filing made or
approval received as of the Commitment Agreement Date and filings with and
approvals of state insurance governmental authorities in the states listed on
Schedule 11.



8


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




iv.
Compliance with Laws. The business of insurance conducted by Prudential has been
and is being conducted in material compliance with applicable laws, and none of
the licenses, permits or governmental approvals required for the continued
conduct of the business of Prudential as such business is currently being
conducted will lapse, terminate, expire or otherwise be impaired as a result of
the consummation of the transactions contemplated to be undertaken by Prudential
in this Commitment Agreement, except as, in either case, would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability of Prudential to perform its obligations under this Commitment
Agreement.

v.
Accuracy of Information. To Prudential’s Knowledge (x) all material information
provided by Prudential to the Company or the Independent Fiduciary (other than
any component incorporated into the calculation of the Premium Amount or the GAC
Issuance True-Up Premium not calculated, determined or provided by Prudential,
including the Base File, and any information provided by Prudential based on any
such component) in connection with the transactions contemplated by this
Commitment Agreement was, as of the date indicated on such information, true and
correct in all material respects and (y) no change has occurred since the date
indicated on such information that Prudential has not publicly disclosed or
disclosed to the recipient of such information that would cause such
information, taken as a whole, to be materially false or misleading.

vi.
Relationship to the Plan. Prudential is not (1) a trustee of the Plan (other
than a non-discretionary trustee who does not render investment advice with
respect to any assets of the Plan), (2) a Plan administrator (within the meaning
of ERISA § 3(16)(A) and the Code § 414(g)) with respect to the Plan or) or (3)
an employer any of whose employees are covered by the Plan. Schedule 6 sets
forth a true and complete list of (x) Prudential and Prudential’s affiliates
that are investment managers within the meaning of ERISA § 3(38)(B) and (y)
without duplication of clause (x), Prudential and Prudential’s affiliates that
are registered as investment advisers under the Investment Advisers Act of 1940;
provided, however, that solely with respect to the representation and warranty
as to Schedule 6 to be made by Prudential on and as of the Premium Due Date,
Prudential may update Schedule 6 through the Premium Due Date by providing a
written update to the Company so that the information included therein is
current on and as of the Premium Due Date.

vii.
No Post-Closing Liability. Following receipt by Prudential of the Premium Due
Date Transfers, the Plan, the Company and the Independent Fiduciary and their
respective affiliates and representatives will not have any liability to pay any
annuity payment under the Contract.

viii.
The Contract. The Contract, when executed, will be duly executed and delivered
by Prudential and will be a valid and binding obligation of Prudential and
enforceable against Prudential by the Company and each Payee in accordance with
its terms, subject to the Enforceability Exceptions. At all times, the right to
a benefit and all other provisions under the Contract, in accordance with the
Contract’s terms, will be enforceable by the sole choice of the Payee to whom
such benefit is owed under the Contract, subject to the Enforceability
Exceptions. In the event that the Company, as the contract holder, ceases to
exist, notifies Prudential that it will



9


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




cease to perform its obligations under the Contract, or no longer has
obligations under the Contract, the Contract will remain a valid and binding
obligation of Prudential, irrevocable and in full force and effect, and
enforceable against Prudential by each Payee in accordance with its terms,
subject to the Enforceability Exceptions.
ix.
Litigation. As of the Commitment Agreement Date, there is no action pending or,
to Prudential’s Knowledge, threatened against Prudential that in any manner
challenges or seeks to prevent, enjoin or materially alter or delay the
transactions contemplated by this Commitment Agreement or that could reasonably
be expected to materially impair or restrict Prudential’s ability to consummate
the transactions contemplated by this Commitment Agreement and to perform its
obligations hereunder.

x.
No Commissions. No fees, commissions or payments are or will be owed by
Prudential to any individual or entity in connection with the transactions
contemplated in this Commitment Agreement and the Ancillary Agreements for which
any other party, or its respective affiliates or representatives, could be
liable.

xi.
RBC Ratio. As of the Commitment Agreement Date, Prudential’s most recent
Projected RBC Ratio is [***] and, to Prudential’s Knowledge, no event (including
a change to financial market metrics) has occurred between the date of
Prudential’s most recent Projected RBC Ratio and the Commitment Agreement Date
that would be expected to cause Prudential’s Projected RBC Ratio, calculated as
of part of its next scheduled forecast, to [***].

xii.
[***]. [***]. [***]. [***]. [***].



b.
Company Representations and Warranties. The Company hereby represents and
warrants to Prudential and the Independent Fiduciary as of the Commitment
Agreement Date and as of the Premium Due Date that:

i.
Due Organization, Good Standing and Corporate Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of New York. The Company is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which its performance
of its obligations in the Commitment Agreement and the Ancillary Agreements to
which it is a party makes such qualification or licensing necessary, except in
such jurisdictions where the failure to be in good standing or so qualified or
licensed would not be material. The Company has all requisite power and
authority to enter into and carry out its obligations under this Commitment
Agreement and the Ancillary Agreements to which it is a party and to consummate
the transactions contemplated to be undertaken by the Company in this Commitment
Agreement and the Ancillary Agreements.

ii.
Authorization of Commitment Agreement and Enforceability. The Company has
received all necessary corporate approvals and no other action on the part of
the Company is necessary to authorize the execution, delivery and performance of
this Commitment Agreement and the Ancillary Agreements to which it is a party,
and the consummation of the transactions contemplated to be undertaken by the
Company in this Commitment Agreement and the Ancillary Agreements to which



10


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




it is a party. This Commitment Agreement and the Ancillary Agreements to which
it is a party have been (or will be) duly executed and delivered by the Company,
and each is (or when executed will be) a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to the Enforceability Exceptions.
iii.
No Conflict. The execution, delivery and performance of this Commitment
Agreement and the Ancillary Agreements to which it is a party by the Company,
and the consummation by the Company of the transactions contemplated to be
undertaken by the Company in this Commitment Agreement do not (1) violate or
conflict with any provision of the Plan and any documents and instruments
governing the Plan as contemplated under ERISA § 404(a)(1)(D) (the “Plan
Governing Documents”), the certificates or articles of incorporation, bylaws,
code of regulations, or the comparable governing documents of the Company, (2)
violate or conflict with any law or order of any governmental authority
applicable to the Company or the Plan Governing Documents, (3) require any
governmental or governmental agency approval or (4) require any consent of or
other action by any person under, constitute a default or an event that, with or
without notice or lapse of time or both, would constitute a default under, or
cause or permit termination, cancellation, acceleration or other change of any
right or obligation or the loss of any benefit under, any provision of any
contract to which the Company is a party, except where the occurrence of any of
the foregoing would not have a material adverse effect on the Company’s ability
to consummate the transactions and perform its obligations contemplated by this
Commitment Agreement.

iv.
Accuracy of Information. Notwithstanding anything to the contrary in the Company
NDA, to the Company’s Knowledge, (1) the mortality experience data file provided
by or on behalf of the Company to Prudential identified on Schedule 10 did not
contain any misstatements or omissions that were, in the aggregate, material,
and (2) the data in respect of benefit amounts, forms of annuities, date of
birth, date of death, state of residence, gender and status (beneficiary in pay
or participant), in each case, with respect to the Payees that was furnished by
or on behalf of the Company to Prudential, was not generated using any
materially incorrect systematic assumptions or material omissions.

v.
Compliance with ERISA. The Plan and Plan Trust are maintained under and subject
to ERISA and, to the Company’s Knowledge, are in compliance with ERISA in all
material respects. To the Company’s Knowledge, no event has occurred that is
reasonably likely to result in the Plan losing its status as qualified by the
Code for preferential tax treatment under Code §§ 401(a) and 501(a). All Plan
amendments necessary to effect the transactions contemplated by this Commitment
Agreement and the Ancillary Agreements have been duly executed and, to the
extent that they require authorization by the Company, have been, or will be by
the Premium Due Date, duly authorized and made by the Company.

vi.
Plan Investments. Neither Prudential nor any of Prudential’s affiliates is a
fiduciary of the Plan who either (A) has or exercises any discretionary
authority or control with respect to the investment of Plan Assets that are or
will be involved in the transactions contemplated by the Commitment Agreement or
the Ancillary Agreements or (B) renders investment advice (within the



11


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




meaning of ERISA § 3(21)(A)(ii) or Code § 4975(e)(3)(B)) with respect to such
assets. There are no commingled investment vehicles that hold Plan Assets, the
units of which are or will be Plan Assets involved in the transactions
contemplated by this Commitment Agreement or the Ancillary Agreements. No Plan
Assets that are or will be involved in the transactions contemplated by this
Commitment Agreement or the Ancillary Agreements are or will be managed by any
investment manager listed on Schedule 6, and no investment advisor listed on
Schedule 6 renders or will render investment advice (within the meaning of ERISA
§ 3(21)(A)(ii)) with respect to those assets.
vii.
Independent Fiduciary. The Independent Fiduciary has been duly appointed as
independent fiduciary of the Plan with respect to the purchase of one or more
group annuity contracts to (1) be the sole fiduciary responsible for selecting
one or more insurers to provide annuities in accordance and compliance with the
ERISA Requirements, (2) determine whether the transactions contemplated by this
Commitment Agreement and the Ancillary Agreements satisfy ERISA, (3) represent
the interests of the Plan and its participants and beneficiaries in connection
with the negotiation of a commitment agreement and, to the extent set forth in
the IF Engagement Letter, the terms of any agreements with Prudential, including
the Contract and the annuity certificates, (4) direct the Plan Trustee on behalf
of the Plan to transfer the Premium Due Date Transfers in connection with the
consummation of the transactions contemplated by this Commitment Agreement and
any amounts required pursuant to paragraphs 1.d.iv. and 3.c. and (5) take all
other actions on behalf of the Plan necessary to effectuate the foregoing to the
extent set forth in the IF Engagement Letter.

viii.
Plan Trustee is Directed Trustee. The Plan Trustee has been duly appointed as
the directed trustee of the Plan Trust and is obligated to follow the
Independent Fiduciary’s directions to effectuate and consummate the transactions
contemplated by this Commitment Agreement and the IF Engagement Letter.

ix.
Litigation. There is no action pending or, to the Company’s Knowledge,
threatened against the Company, the Plan or the Independent Fiduciary that in
any manner challenges or seeks to prevent, enjoin or materially alter or delay
the transactions contemplated by this Commitment Agreement or that could
reasonably be expected to materially impair or restrict such party’s ability to
consummate the transactions contemplated by this Commitment Agreement and to
perform its obligations hereunder.

x.
No Commissions. No fees, commissions or payments are or will be owed by the
Company to any individual or entity in connection with the transactions
contemplated in this Commitment Agreement and the Ancillary Agreements for which
any other party, or its respective affiliates or representatives, could be
liable.

c.
Independent Fiduciary Representations and Warranties. The Independent Fiduciary
hereby represents and warrants to the Company and Prudential as of the
Commitment Agreement Date and as of the Premium Due Date and, with respect to
paragraph 8.c.v.4 only, as of any other date on which the Plan Trustee pays Cash
or assets to Prudential in connection with the transactions contemplated by this
Commitment Agreement or the Contract, that:



12


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




i.
Due Organization, Good Standing and Corporate Power. The Independent Fiduciary
is a trust company, duly organized, validly existing and in good standing under
the laws of the Commonwealth of Massachusetts. The Independent Fiduciary is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which its performance of its obligations in the Commitment
Agreement and the Ancillary Agreements to which it is a party makes such
qualification or licensing necessary, except in such jurisdictions where the
failure to be in good standing or so qualified or licensed would not be
material. The Independent Fiduciary has all requisite power and authority to
enter into and carry out its obligations under this Commitment Agreement and the
Ancillary Agreements to which it is a party and to consummate the transactions
contemplated to be undertaken by the Independent Fiduciary in this Commitment
Agreement and the Ancillary Agreements.

ii.
Authorization of Commitment Agreement and Enforceability. The Independent
Fiduciary has received all necessary corporate approvals and no other action on
the part of the Independent Fiduciary is necessary to authorize the execution,
delivery and performance of this Commitment Agreement and the Ancillary
Agreements to which it is a party, and the consummation of the transactions
contemplated to be undertaken by the Independent Fiduciary in this Commitment
Agreement and the Ancillary Agreements to which it is a party. This Commitment
Agreement and the Ancillary Agreements to which it is a party have been duly
executed and delivered by the Independent Fiduciary and each is (or when
executed will be) a valid and binding obligation of the Independent Fiduciary,
enforceable against the Independent Fiduciary, in accordance with its terms,
subject to the Enforceability Exceptions.

iii.
No Conflict. The execution, delivery and performance of this Commitment
Agreement and the Ancillary Agreements to which it is a party by the Independent
Fiduciary, and the consummation by the Independent Fiduciary of the transactions
contemplated to be undertaken by the Independent Fiduciary in this Commitment
Agreement do not (1) violate or conflict with any provision of its certificates
or articles of incorporation, bylaws, code of regulations, or the comparable
governing documents, (2) violate or conflict with any law or order of any
governmental authority applicable to the Independent Fiduciary, (3) require any
governmental or governmental agency approval, (4) violate or conflict with any
law or order of any governmental authority applicable to any provision of the
Plan Governing Documents or (5) require any consent of or other action by any
person under, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, or cause or permit
termination, cancellation, acceleration or other change of any right or
obligation or the loss of any benefit under, any provision of any contract to
which the Independent Fiduciary is a party, except where the occurrence of any
of the foregoing would not have a material adverse effect on the Independent
Fiduciary’s ability to consummate the transactions and perform its obligations
contemplated by this Commitment Agreement.

iv.
Independent Fiduciary Compliance with ERISA.



13


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




1.
The Independent Fiduciary meets the requirements of, and in the transactions
contemplated by this Commitment Agreement and the Ancillary Agreements is acting
as, an “investment manager” under ERISA § 3(38), and further constitutes a
“qualified professional asset manager” under the U.S. Department of Labor
Prohibited Transaction Class Exemption 84-14 solely with respect to the transfer
of assets to Prudential in connection with the transactions contemplated by this
Commitment Agreement and the Ancillary Agreements (but not the selection of such
assets or the management of such assets prior to the transfer).

2.
The Independent Fiduciary has accepted, and has not rescinded or terminated, its
designation as the sole fiduciary of the Plan with authority to select one or
more insurers to issue one or more group annuity contracts in the IF Engagement
Letter (a true and correct copy of which has been provided to Prudential, except
that the fees to be paid to the Independent Fiduciary and indemnification
provisions have been redacted), and the Independent Fiduciary reaffirms its
fiduciary status as set forth in the IF Engagement Letter.

3.
The Independent Fiduciary has accepted, and has not rescinded or terminated,
appointment as independent fiduciary of the Plan with respect to the purchase of
one or more group annuity contracts to (a) be the designated fiduciary
responsible for selecting one or more insurers to provide annuities in
accordance and compliance with the ERISA Requirements, (b) determine whether the
transactions contemplated by this Commitment Agreement and the Ancillary
Agreements satisfy ERISA, (c) represent the interests of the Plan and its
participants and beneficiaries in connection with the negotiation of a
commitment agreement and, to the extent set forth in the IF Engagement Letter,
the terms of any agreements with Prudential, including the Contract and the
annuity certificates, (d) direct the Plan Trustee on behalf of the Plan to
transfer the Premium Due Date Transfers in connection with the consummation of
the transactions contemplated by this Commitment Agreement and any amounts
required pursuant to paragraphs 1.d.iv. and 3.c. and (e) take all other actions
on behalf of the Plan necessary to effectuate the foregoing to the extent set
forth in the IF Engagement Letter.

4.
The Independent Fiduciary is fully qualified and has the requisite expertise
together with its reliance on its consultant, Mercer Health and Benefits LLC,
and its counsel, K&L Gates LLP, to serve as an independent fiduciary in
connection with the transactions contemplated by this Commitment Agreement and
the Ancillary Agreements, and it is independent of the Company and Prudential
within the meaning of 29 C.F.R. § 2570.31(j). The Independent Fiduciary has
ensured that it has established commercially reasonable ethical walls between
its personnel working on the transactions contemplated in the Commitment
Agreement and the Ancillary Agreements and its personnel working on other
matters involving the Company, Prudential or any of their respective affiliates.

v.
ERISA Related Determinations.

1.
The Independent Fiduciary has selected Prudential to issue the Contract as set
forth in this Commitment Agreement and such selection, the transactions
contemplated by this Commitment Agreement, the Plan’s use of assets for the
purchase of the Contract as contemplated by this



14


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




Commitment Agreement and the Contract (including its terms) each satisfies the
ERISA Requirements. The Independent Fiduciary has delivered a certification
confirming the foregoing, executed by a duly authorized officer of the
Independent Fiduciary, to the Fiduciary Review Committee of the Retirement Plan
of International Paper Company.
2.
The transactions contemplated by this Commitment Agreement and the purchase of
the Contract do not result in a Non-Exempt Prohibited Transaction, provided that
the representations in paragraphs 8.a.vi and 8.b.vi are true and correct in all
material respects as of the Premium Due Date.

3.
The Plan Trust (I) will receive no less than “adequate consideration” for the
Transferred Assets and (II) will pay no more than “adequate consideration” for
the Contract, in each case within the meaning of “adequate consideration” under
ERISA § 408(b)(17)(B) and Code § 4975(f)(10).

4.
The Independent Fiduciary is responsible for exercising independent judgment in
evaluating any transactions that the Plan engages in with Prudential (including
purchase of the Contract). The Independent Fiduciary understands that Prudential
did not undertake and is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with any transactions
that the Plan engages in with Prudential.

5.
The Independent Fiduciary has provided and will continue to provide the services
described in Section 2 of the IF Engagement Letter prudently and for the
exclusive benefit and in the sole interest of the Plan and its participants and
beneficiaries.



vi.
No Commissions. No fees, commissions or payments are or will be owed by the
Independent Fiduciary to any individual or entity in connection with the
transactions contemplated in this Commitment Agreement and the Ancillary
Agreements for which any other party, or its respective affiliates or
representatives, could be liable.



9.
Conditions to Closing. The parties’ obligations to consummate the transactions
contemplated by this Commitment Agreement in connection with the Premium Due
Date Transfers, including the Independent Fiduciary’s obligation to direct the
Plan Trustee to consummate the transactions contemplated by this Commitment
Agreement, are subject to the conditions that:

a.
the Independent Fiduciary will have confirmed that the transactions contemplated
by this Commitment Agreement continue to satisfy the ERISA Requirements because
an Independent Fiduciary MAC has not occurred or, if an Independent Fiduciary
MAC has occurred, it is not continuing on the Premium Due Date; and

b.
no court or government agency has taken any action after the Commitment
Agreement Date that would (i) cause the consummation of the transactions
contemplated by this Commitment Agreement to violate the law or (ii) cause the
Plan to fail to remain qualified under Code Section 401(a); provided that, if
the condition to closing set forth in this paragraph 9.b.ii is not satisfied,
the [***] shall be payable in accordance with paragraph 7.

 


15


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




10.
Definitions. For purposes of this Commitment Agreement, the following defined
terms will have the following meanings:



a.
“AAA” is defined in Schedule 4.

b.
“Ancillary Agreements” means, collectively, the Contract and the Plan Trustee
Agreement.

c.
“Annuity Start Date” means December 31, 2018.

d.
“Annual Benefit” is defined in Schedule 8.

e.
“Approved Firm” is defined in Schedule 4.

f.
[***].

g.
[***].

h.
“Authorized Persons” is defined in paragraph 12.d.

i.
[***].

j.
“Base File” means the data file titled [***], provided by the Company to
Prudential posted to Willis Towers Watson OnePlace secure website at 3:24 p.m.
eastern time on August 28, 2018.

k.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks located in New York, New York are authorized or required by law to close.

l.
“Call Center” is defined in paragraph 6.b.

m.
“Cash” means a wire transfer, through the Federal Reserve System, of currency of
the United States of America.

n.
“Check Register” is defined in Schedule 7.

o.
“Code” means the Internal Revenue Code of 1986 and the applicable Treasury
Regulations issued thereunder.

p.
“Commitment Agreement” is defined in the preamble.

q.
“Commitment Agreement Date” is defined in the preamble.

r.
“Company” is defined in the preamble.

s.
“Company Contact” is defined in paragraph 6.b.

t.
“Company Indemnified Party” is defined in paragraph 11.

u.
“Company NDA” is defined in paragraph 12.c.

v.
“Confidential Information” has the meaning ascribed to such term in the Company
NDA.

w.
“Contract” is defined in the preamble.

x.
“Corridor Breach” is defined in Schedule 8.

y.
“Cut-Off Time” means 1:00 p.m. eastern time on the Premium Due Date.

z.
“Data Corrections” is defined in Schedule 8.

aa.
“Data Correction Adjustment” is defined in Schedule 8.

bb.
“Data Load File” is defined in Schedule 7.

cc.
“Data Load File Sign-Off” is defined in Schedule 7.

dd.
“Deleted Lives” is defined in Schedule 8.

ee.
“Deleted Lives Percentage” is defined in Schedule 8.

ff.
[***].



16


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




gg.
“Enforceability Exceptions” is defined in paragraph 8.a.ii.

hh.
“ERISA” means Employee Retirement Income Security Act of 1974, as amended, and
any federal agency regulations promulgated thereunder that are currently in
effect and applicable.

ii.
“ERISA Requirements” means all of the applicable requirements of ERISA and
applicable guidance promulgated thereunder, including Interpretive Bulletin
95-1.

jj.
[***]. [***].



[***]


kk.
“Final Annuity Quote Sheet” is defined in paragraph 1.b.

ll.
“Final Production Data File” is defined in Schedule 7.

mm.
“GAC Issuance Data” is defined in paragraph 1.d.i.

nn.
“GAC Issuance Data Notice Date” is defined in paragraph 1.d.i.

oo.
“GAC Issuance True-Up Premium” is defined in Schedule 8.

pp.
[***].

qq.
[***].

rr.
“IF Engagement Letter” means the engagement agreement between the Fiduciary
Review Committee of the Retirement Plan of International Paper Company and the
Independent Fiduciary dated August 3, 2018.

ss.
“IFID NDA” is defined in paragraph 12.c.

tt.
“Independent Fiduciary” is defined in the preamble.

uu.
“Independent Fiduciary MAC” means (i) the occurrence of a material adverse
change, as determined in the Independent Fiduciary’s sole discretion, in or
directly affecting Prudential after the Commitment Agreement Date that would
cause the selection of Prudential and the purchase of the Contract to fail to
satisfy the ERISA Requirements, or (ii) the occurrence of a change in ERISA
Requirements after the Commitment Agreement Date that would cause the selection
of Prudential and the Plan’s purchase of the Contract to fail to satisfy ERISA
Requirements.

vv.
[***]

ww.
[***]. [***].

xx.
“Knowledge” means actual knowledge after making appropriate inquiry.

yy.
“Liability Baseline Value” is defined in Schedule 8.

zz.
[***].

[[.
[***].

aaa.
[***].

bbb.
“Modified GAC Deadline Date” is defined in paragraph 2.a.

ccc.
“Modified GAC Form” is defined in paragraph 2.

ddd.
“Mortalities” is defined in Schedule 8.

eee.
“Mortality Corrections” is defined in Schedule 8.

fff.
“NAIC” is defined in Schedule 12.



17


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




ggg.
“NDA” is defined in paragraph 12.c.

hhh.
“New Lives” is defined in Schedule 8.

iii.
“New Lives Percentage” is defined in Schedule 8.

jjj.
“Non-Exempt Prohibited Transaction” means a transaction prohibited by ERISA §
406 or Code § 4975, for which no statutory exemption or U.S. Department of Labor
class exemption is available.

kkk.
“Payee” means any payee under the Contract, including annuitants, contingent
annuitants, alternate payees and beneficiaries, as applicable.

lll.
[***].

mmm.
“Plan” is defined in the preamble.

nnn.
“Plan Asset” means an asset of the Plan within the meaning of ERISA.

ooo.
“Plan Governing Documents” is defined in paragraph 8.b.iii.

ppp.
“Plan Trust” means International Paper Company Retirement Plans Master Trust.

qqq.
“Plan Trustee” means State Street Bank and Trust Company.

rrr.
“Plan Trustee Agreement” means the agreement, dated as of the date hereof, among
Prudential, the Plan Trustee and the Independent Fiduciary.

sss.
“Preliminary Production Data File” is defined in Schedule 7.

ttt.
“Premium Amount” is defined in paragraph 3.

uuu.
“Premium Due Date” means five Business Days following the Commitment Agreement
Date.

vvv.
“Premium Due Date Transfers” is defined in paragraph 3.

www.
“Projected RBC Ratio” means the projection of the RBC Ratio as of [***], as
calculated under the method set forth on Schedule 12.

xxx.
“Proposal” is defined in paragraph 1.b.

yyy.
“Prudential” is defined in the preamble.

zzz.
“RBC Ratio” means the company action level risk-based capital ratio of
Prudential [***].

[[[.
[***] .

aaaa.
[***].

bbbb.
“Relevant Percentage” is defined in Schedule 8.

cccc.
“Removed Lives” is defined in Schedule 8.

dddd.
[***].

eeee.
“Scaled GAAP PBO” is defined in Schedule 8.

ffff.
[***].

gggg.
“Scheduled GAC Issuance Date” means on or before April 18, 2019 or, if
applicable, and, if later, by the date that is five Business Days following the
final resolution of any arbitration disputes in accordance with Schedule 4.

hhhh.
“SEC” is defined in paragraph 4.b.

iiii.
“Specimen GAC Form” is defined in paragraph 1.a.

jjjj.
[***]. [***].

kkkk.
[***].

llll.
[***].



18


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




mmmm.
“Update File” is defined in Schedule 7.

nnnn.
“Welcome Kit” is defined in paragraph 5.a.



11.
Indemnification.

Prudential will indemnify, defend and hold the Company, the Plan, the
Independent Fiduciary and their respective affiliates, officers, directors,
stockholders, employees, Plan fiduciaries, agents and other representatives
(each, a “Company Indemnified Party”) harmless from and against any and all
actual, but not potential or contingent, losses, damages, costs and expenses (in
each case, including reasonable out-of-pocket expenses and reasonable fees and
expenses of counsel) to the extent arising out of or relating to the portion of
any action, lawsuit, proceeding, investigation, demand or other claim against
such Company Indemnified Party by a third party that is threatened or brought
against or that involves a Company Indemnified Party and that arises out of or
relates to any failure by Prudential to make, or cause to be made, any payments
required to be made to a Payee pursuant to the Contract. Prudential will have
the right at any time to assume the defense with counsel of its choice
reasonably satisfactory to the Company Indemnified Party and to control the
defense of such Company Indemnified Party, provided, however, that Prudential
will not consent to the entry of any judgment or enter into any settlement
without prior written consent of the Company Indemnified Party unless the
judgment or proposed settlement involves only the payment of money by Prudential
and does not admit liability on the part of a Company Indemnified Party. The
prior written consent of a Company Indemnified Party with respect to such
defense, including but not limited to, consenting to choice of counsel and entry
into judgments or settlements shall be provided in a timely manner and shall not
be unreasonably withheld, conditioned or delayed.


12.
Miscellaneous.

a.
This Commitment Agreement, together with the Schedules to this Commitment
Agreement, which are incorporated by reference and made a part of this
Commitment Agreement as if fully set forth herein, constitutes the sole and
entire agreement of the parties to this Commitment Agreement with respect to the
subject matter contained herein and therein. The parties each hereby acknowledge
that they jointly and equally participated in the drafting of this Commitment
Agreement and all other agreements contemplated hereby, and no presumption will
be made that any provision of this Commitment Agreement will be construed
against any party by reason of such role in the drafting of this Commitment
Agreement or any other agreement contemplated hereby. No amendment of any of the
provisions hereof shall be effective unless set forth in writing and signed by
each party hereto. No waiver by any party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and signed by the party so
waiving. No failure to exercise, or delay in exercising, any right, remedy,
power, or privilege arising from this Commitment Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power, or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power, or
privilege. Except to the extent expressly provided in this Commitment Agreement,
nothing in this Commitment Agreement shall confer any rights or remedies upon
any person other than the parties hereto.

b.
This Commitment Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York without giving effect to any choice
or conflict of law provision or rule (whether of the State of New York or any
other jurisdiction). Any legal suit, action, or proceeding arising out of or
relating



19


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




to this Commitment Agreement or the transactions contemplated hereby may be
instituted in the courts of the State of New York in each case located in the
city of New York and County of New York, and each party hereby irrevocably
submits to the non-exclusive jurisdiction of such courts in any suit, action, or
proceeding. The parties agree that irreparable damage would occur if any
provisions of this Commitment Agreement were not performed in accordance with
the terms hereof and that the parties shall be entitled to equitable relief,
including injunctive relief or specific performance of the terms hereof, in
addition to any other remedy to which they are entitled at law or in equity. To
the fullest extent permitted by law, none of the parties will be liable to any
other party for any punitive or exemplary damages of any nature in respect of
matters arising out of this Commitment Agreement.
c.
Notwithstanding anything to the contrary in the Mutual Non-Disclosure Agreement,
dated as of April 26, 2018, between the Company and Prudential (the “Company
NDA”), and the Non-Disclosure Agreement, dated as of August 14. 2018, between
Prudential and the Independent Fiduciary (the “IFID NDA” and, together with the
Company NDA, the “NDAs” and each an “NDA”), each NDA shall continue in full
force and effect except that, if the Premium Due Date Transfers are transferred
to and received by Prudential, (a) each NDA shall continue indefinitely and
shall not be terminated without the mutual written agreement of (i) the Company
and Prudential in the case of the Company NDA and (ii) Prudential and the
Independent Fiduciary in the case of the IFID NDA, and (b) with respect to the
Company NDA, Prudential will not be required to return or destroy any
Confidential Information and will not be restricted in its use or disclosure of
any Confidential Information related to Payees, annuity payments under the
Contract or the pricing or underwriting of the Contract, received from another
party, provided, that Prudential will use such Confidential Information only in
compliance with all applicable laws relating to privacy of personally
identifying information.

d.
Prudential will comply, and will ensure that all of its affiliates, agents, and
subcontractors comply, with all applicable laws and regulations governing the
Confidential Information of all Payees, including those laws relating to
privacy, data security and protection and the safeguarding of such information,
and its maintenance, disclosure and use. Prudential will maintain
administrative, technical and physical safeguards to protect the privacy and
security of the confidential information related to Payees. Prudential will
comply in all material respects with any internal written policies relating to
the confidential information of any Payee as in effect from time to time.
Prudential acknowledges that it is solely responsible from and after the
Commitment Agreement Date for any Data Breach. For purposes of this paragraph
12.d., “Data Breach” means any act or omission by Prudential or its agents,
subcontractors or service providers (“Authorized Persons”) that compromises
either the security, confidentiality or integrity of Payee data or the physical,
technical, administrative or organizational safeguards put in place by
Prudential (or any Authorized Persons) that relate to the protection of the
security, confidentiality or integrity of any personally identifying information
of any Payee.

e.
Prudential, the Company and the Independent Fiduciary shall not assign or
transfer this Commitment Agreement or any of its rights or obligations hereunder
without the prior written consent of the other parties. Any assignment or
transfer in violation of this paragraph 12.e. will be null and void from the
outset, without any effect whatsoever.



20


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------




f.
This Commitment Agreement may be executed in any number of counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.



[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the Company, Prudential, and the Independent Fiduciary have
executed this Commitment Agreement as of the date first written above.




INTERNATIONAL PAPER COMPANY
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
By: /S/ ERROL HARRIS 
By: /S/ MARGARET G. MCDONALD
Print Name: Errol Harris
Print Name: Margaret G. McDonald
Title: Vice President & Treasurer
Title: AVP



STATE STREET GLOBAL ADVISORS TRUST COMPANY, acting solely in its capacity as
Independent Fiduciary of the Plan
 
By: /S/ DENISE SISK
 
Print Name: Denise Sisk
 
Title: Managing Director
 





21


Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------






Schedule 1
to
Commitment Agreement




SPECIMEN GAC FORM


ATTACHED
 




Schedule 1 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------










23





--------------------------------------------------------------------------------


SAMPLE BUY-OUT CONTRACT ([***])




exhibit101finalredact_image1.jpg [exhibit101finalredact_image1.jpg]
The Prudential Insurance Company of America
Newark, New Jersey


Contract-Holder:


NAME OF CONTRACT-HOLDER




 Plan:


 NAME OF RETIREMENT PLAN


Employer: NAME OF EMPLOYER


[***]


 [***]




Jurisdiction:


STATE OF JURISDICTION




Effective Date:


MM DD, YYYY


Amendment Date:


MM DD, YYYY




Contribution Amount as of Effective Date: $XXX,XXX


Contribution Adjustment Amount: None, as of MM DD, YYYY




Total Contribution Amount as of
MM, DD, YYYY: $XXX,XXX




Pages Attached: 1-XX, Cash and Transferred Assets Exhibit, Cash and Transferred
Assets Exhibit Supplement, Annuity Exhibits



NAME OF CONTRACT-HOLDER






 THE PRUDENTIAL INSURANCE COMPANY
 OF AMERICA
 30 Scranton Office Park
 Scranton, PA 18507-1789


          SAMPLE
By: __ SAMPLE __________
   Title:


Date:


 
 Chairman and Chief Executive Officer


         SAMPLE
 Secretary


 Attest: _______________________________


 Date:
 
 







Initially a Buy-Out Contract supported by a Dedicated Separate Account 1
Schedule 1 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL

--------------------------------------------------------------------------------




Single-Premium Non-Participating Group Annuity Contract supported by a Separate
Account providing for Annuity Payments, subject to the provisions of this
Contract. The Annuity Payments hereunder do not vary based on any gains or
losses of the assets held in the Separate Account.


















































































































2
Schedule 1 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL





--------------------------------------------------------------------------------






TABLE OF CONTENTS
PROVISION IDEFINITIONS, SEPARATE ACCOUNT OPERATION AND TERMINATION OF
CONTRACT    3
1.1Definitions    3
1.2Agreement to Pay Contribution Amount; Deposit into the Separate Account    6
1.3Agreement to Make Annuity Payments; Associated Withdrawals from the Separate
Account    7
1.4The Separate Account that Supports this Contract    7
1.5Investments Held in Separate Account; Insulation of Separate Account
Assets    7
1.6Insulation of Separate Account Assets    7
1.7Expenses; Establishing Reserves; Withdrawal of Assets from the Separate
Account    7
1.8Process for Making Annuity Payments    8
1.9Persons Entitled to Enforce this Contract    8
1.10Termination of Contract    9
1.11Small Account Conversion    9
PROVISION IIPAYMENT TERMS AND CONDITIONS FOR FORMS OF ANNUITIES    9
2.1Covered Lives, Contingent Lives, and Beneficiaries    9
2.2Definitions    9
2.3Annuity Forms    9
2.4No Assignment by Covered Lives and Contingent Lives    11
2.5Proof of Continued Existence for Life Annuities; Escheatment    12
2.6Misstatements    12
2.7Concerning Designations    13
2.8Concerning Qualified Domestic Relations Orders    14
2.9Payments to Representatives    14
2.10Certificates    14
PROVISION IIIGENERAL TERMS    15


3
Schedule 1 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL





--------------------------------------------------------------------------------




3.1Communications    15
3.2Currency; Payments    15
3.3Reliance on Records; Correction of Errors    15
3.4Contract-Holder; Successor    15
3.5No Implied Waiver    16
3.6Changes    16
3.7Entire Contract - Construction    16
3.8Third Party Beneficiaries    16
CASH AND TRANSFERRED ASSETS EXHIBIT


ANNUITY EXHIBITS


[***]A.B.C. Company


ANNUITY EXHIBIT
Immediate Covered Lives – Retired


Annuity Commencement Date


Annuity Form is Life Payment Certain Form of Annuity






Covered Life
 
Social
Security
Number
 




Sex
 


Date of
Birth
 
 
Covered
Life
Amount
 
Guaranteed Number of
Payments
Lump Sum
Death
Benefit







4
Schedule 1 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL





--------------------------------------------------------------------------------




    
 


5
Schedule 1 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL





--------------------------------------------------------------------------------








Schedule 2
to
Commitment Agreement




[***]


A
B
C
D
E
F
G
H
I
J
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



N/A












1
Schedule 2 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------






Schedule 3
to
Commitment Agreement






[***]


[***]:


1.
[***].

2.
[***]. [***]:

a.
[***],

b.
[***],

c.
[***], or

d.
[***].

3.
[***].

4.
[***].

5.
[***].

6.
[***].

7.
[***].

8.
[***].





1
Schedule 3 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------






Schedule 4
to
Commitment Agreement






ARBITRATION DISPUTE RESOLUTION


1.
Rules and Procedures. Any dispute between the parties referenced herein shall be
resolved by arbitration conducted by one arbitrator, in accordance with
Commercial Arbitration Rules and Expedited Procedures for Large, Complex
Commercial Disputes of the American Arbitration Association (“AAA”), as such
rules and procedures are in effect at the time of the arbitration, except as
they may be modified herein or by mutual agreement of the Company, Prudential,
and, if a party to such dispute, the Independent Fiduciary.

2.
Location. The seat of the arbitration shall be New York City, New York, at a
mutually agreed upon location, or in the absence of agreement at the New York
City offices of the AAA.

3.
Arbitrator. The Company, Prudential and, if a party to the dispute, the
Independent Fiduciary shall jointly engage a mutually agreed upon firm (such
firm, the “Approved Firm”), within five Business Days after a dispute notice is
delivered by either party to the other party to resolve any arbitration dispute.
If the Company, Prudential and, if a party to such dispute, the Independent
Fiduciary are unable to engage an Approved Firm within such time period on such
terms, then the AAA shall appoint an arbitrator within three Business Days
thereafter.

4.
Damages. The arbitrator shall resolve any arbitration dispute within the range
of difference between (a) any amounts or values as calculated or determined by
Prudential and (b) any amounts or values as calculated or determined by the
Company or, if a party to the dispute, any amounts or values as calculated or
determined by the Independent Fiduciary. The arbitrator will have no authority
to award any other damages other than as provided for herein.

5.
Judgment. Any arbitration award shall be final and binding on the Company,
Prudential and, if a party to the dispute, the Independent Fiduciary. The
Company, Prudential and, if a party to such dispute, the Independent Fiduciary
undertake to carry out any award without delay and waive their respective rights
to any form of recourse based on grounds other than personal conflict of
interest of the arbitrator that was undisclosed at the time of the arbitrator’s
appointment. Judgment upon the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the Company, Prudential or, if
a party to such dispute, the Independent Fiduciary, as applicable, or their
respective assets.

6.
Costs. The Company and Prudential shall share the fees and disbursements of the
arbitrator equally (i.e., on a 50%/50% basis). The Company, Prudential and, if a
party to the dispute, the Independent Fiduciary shall each bear their own costs
and expenses incurred in connection with prosecuting and/or defending any
arbitration dispute.

7.
[***]. [***].



1
Schedule 4 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------





8.
Amended Schedules. If applicable, the Company, Prudential and the Independent
Fiduciary will promptly amend the schedules hereto to reflect any arbitration
decision.





2
Schedule 4 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL









--------------------------------------------------------------------------------






Schedule 5
to
Commitment Agreement






[***]


 
 
 
 
 
[***]
[***]
 
[***]
 
[***]
[***]
 
 
 
[***]
[***]
 
 
[***]
[***]
[***]
[***]



    






1
Schedule 5 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL





--------------------------------------------------------------------------------






Schedule 6
to
Commitment Agreement






INVESTMENT MANAGERS AND INVESTMENT ADVISERS


1.
Jennison Associates LLC

Doing Business As:
•
Jennison

•
Jennison Associates

2.
Quantitative Management Associates LLC

Doing Business As:
• QMA
3.
PGIM, Inc.

Doing Business As:
•
Prudential Investments

•
PGIM Investments

•
Prudential Capital Group

•
PGIM

•
PGIM Fixed Income

•
Prudential Fixed Income

•
PGIM Institutional Advisory & Solutions

•
PGIM Real Estate

•
PGIM Global Partners

•
Prudential Financial, Inc.

•
PREI

•
PGIM Real Estate Finance

•
Prudential Real Estate Investors

•
Pramerica Real Estate Investors

•
Prudential Real Estate Fixed Income Investors

•
PRICOA Capital Group

•
Prudential Capital Partners

•
Pramerica Capital Partners

•
Pramerica Investment Management – Fixed Income

•
PCG

•
PRICOA Capital Group Limited

•
PRICOA Capital Partners



1
Schedule 6 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------





•
Prudential Capital Energy Partners

•
PRICOA Capital Energy Partners

•
Pramerica Capital Energy Partners

4.
The Prudential Insurance Company of America

Doing Business As:
•
Prudential Financial, Inc.

5.
Prudential Trust Company

6.
Prudential Retirement Insurance and Annuity Company

7.
PGIM Limited

Doing Business As:
•
PGIM Fixed Income

•
PGIM Real Estate

•
PGIM Real Estate Finance

•
PRICOA Capital Group

8.
PGIM Fund Management Limited

Doing Business As:
•
PGIM Real Estate

9.
Global Portfolio Strategies, Inc.

10.
PGIM Investments LLC

Formerly Known As:
•
Prudential Investments LLC    

11.
Prudential Private Placement Investors, L.P.

12.
AST Investment Services, Inc.

13.
Prudential International Investment Advisers, LLC

Doing Business As:
•
PGIM Global Partners

14.
Pruco Securities LLC

Doing Business As:
•
Prudential Financial Planning Services

15.
PGIM Real Estate Finance, LLC

Doing Business As:
•
PGIM Real Estate Finance

•
Prudential Agricultural Investments

Formerly Known As:
•
PRICOA Mortgage Capital Company

•
Prudential Mortgage Capital Company

16.
PGIM Real Estate Luxembourg S.A.

17.
Prudential Customer Solutions LLC





2


Schedule 6 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------









3


Schedule 6 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------






Schedule 7
to
Commitment Agreement






ADMINISTRATION AND TRANSFER


This Schedule 7 sets forth the actions that the Company and Prudential will take
or cause to be taken at the times identified in the table below. All Delivery
Dates after the first Delivery Date assume the prior delivery, to a party
responsible for a subsequent deliverable, of relevant materials needed from
other parties, on or prior to the required Delivery Dates set forth below,
including cooperation of other parties in resolving any open issues.


Defined Terms
“Check Register” means an electronic file showing gross amounts, net amounts and
deductions with respect to payments to each Payee. Dates shown for the Check
Register can be changed if mutually agreed upon.


“Data Load File” means the file as extracted from Prudential’s recordkeeping
systems and reflected in a report provided to the Plan and Company.


“Data Load File Sign-Off” means the written confirmation by the Plan that the
Data Load File accurately reflects the data provided.


“Final Production Data File” means the complete updated Preliminary Production
Data File, reflecting all corrections since the Preliminary Production Data File
and any addendums thereto.


“Preliminary Production Data File” means the preliminary production data file,
as populated based on information from the recordkeeper’s internal system.


“Update File” means an itemized list of updates that should be made to the file
that was last delivered.


1
Schedule 7 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------







Deliverable
Delivery Date
Action by the Company/Plan
Action by Prudential
Preliminary Production Data File  


September 27, 2018
Deliver Preliminary Production Data File
Receive and reconcile Preliminary Production Data File to begin data cleanse and
data mapping
Final Production Data File


October 22, 2018
Deliver Final Production Data File
Receive Final Production Data File
Check Register October 31, 2018 and November 1, 2018
October 22, 2018
Deliver Check Register
Receive Check Register
Update File
November 14, 2018
Deliver Update File
Receive Update File
Data Load File (related to Final Production Data File)
November 26, 2018
Receive Data Load File
Deliver Data Load File
Data Load File Sign-Off (related to Final Production Data File)
December 3, 2018
Approve Data Load File
Receive Data Load File Sign-Off
Update File
December 3, 2018
Deliver Update File
Receive Update File






Schedule 8
to
Commitment Agreement






GAC ISSUANCE TRUE-UP PREMIUM


This Schedule provides a description of the methodologies and procedures by
which Prudential will calculate the GAC Issuance True-Up Premium.


[***].


[***]. [***]. [***].


[***]. [***]. [***].


[***]. [***]. [***].


[***].


[***] .


1.
[***].



[***]:


2


Schedule 7 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------







a.
[***],

b.
[***],

c.
[***],

d.
[***],

e.
[***],

f.
[***],

g.
[***],

h.
[***],

i.
[***],

j.
[***], or

k.
[***],



[***]. [***]. [***].


[***].


[***]. [***]. [***].


2.
[***].



[***]. [***].


[***]. [***]. [***].


3.
[***].



a.
[***]



[***]. [***].


b.
[***]

[***]. [***].


c.
[***]

[***]. [***].


4.
[***].



[***]:




1
Schedule 8 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL





--------------------------------------------------------------------------------





[***]


Where


(4A)
[***];

(4B)
[***];

(4C)
[***].

(4D)
[***].



5.
[***].



[***].


[***]


Where


(5A)
[***];

(5B)
[***];

(5C)
[***].

(5D)
[***]. [***].

(5E)
[***].

(5F)
[***]. [***].

(5G)
[***]:

(i)
[***].

(ii)
[***].



[***] .


6.
[***].



[***]. [***].


7.
[***].



[***]. [***].


8.
[***].



[***]. [***].


9.
[***].





2
Schedule 8 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL





--------------------------------------------------------------------------------





[***]. [***]:


a.
[***].

b.
[***].

c.
[***].

d.
[***].

[***]. [***].



Schedule 9
to
Commitment Agreement




[***]


[***].


[***]


(x) [***],


[***]
(y) [***].


where:
   
[***].


[***] .


[***]. [***].


3
Schedule 8 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL





--------------------------------------------------------------------------------






Schedule 10
to
Commitment Agreement




HISTORICAL MORTALITY DATA


Historical mortality data was provided by the Company to Prudential in the file
titled “[***]” posted to Willis Towers Watson OnePlace secure website on May 23,
2018.








1
Schedule 10 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL







--------------------------------------------------------------------------------






Schedule 11
to
Commitment Agreement




STATE INSURANCE GOVERNMENTAL AUTHORITIES


1.    Arkansas
2.    Florida
3.    Idaho
4.    Iowa
5.    Louisiana
6.    Minnesota
7.    Mississippi
8.    Montana
9.    New Hampshire
10.    North Dakota
11.    Ohio
12.    Oklahoma
13.    Puerto Rico
14.    South Dakota
15.    Tennessee
16.    Texas
17.    Vermont
18.    Washington
19.    West Virginia


1
Schedule 11 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL





--------------------------------------------------------------------------------






Schedule 12
to
Commitment Agreement




RBC RATIO CALCULATION
Prudential’s normal-course RBC Ratio preparation is completed in a reasonable
manner, using reasonable assumptions and in accordance with prevailing
regulatory standards. [***]. [***].
Such Projected RBC Ratios are completed in accordance with methodologies
prescribed by the National Association of Insurance Commissioners (“NAIC”) for
the calculation of company action level risk-based capital and total adjusted
capital. The NAIC publishes detailed instructions annually for calculating
year-end reported company action level risk-based capital ratios using company
action level risk-based capital and total adjusted capital (NAIC Life Risk-Based
Capital Report Including Overview and Instructions for Companies). Prudential’s
Projected RBC Ratio utilizes the same formula as these instructions, [***]. Such
projections also incorporate NAIC changes to the extent Prudential expects that
these changes are expected to be adopted by the NAIC and effective for the
forecasted period.






1
Schedule 12 to Commitment Agreement, dated September 25, 2018
CONFIDENTIAL



